2015 IL App (1st) 130303
                                             No. 1-13-0303
                                      Opinion filed March 11, 2015

                                                                                        Third Division


                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT


                                                          )      Appeal from the Circuit Court
     THE PEOPLE OF THE STATE OF ILLINOIS,                 )      of Cook County.
                                                          )
            Plaintiff-Appellee,                           )
                                                          )      No. 09 CR 10487-01
     v.                                                   )
                                                          )
     MARCUS SIMPSON,                                      )      The Honorable
                                                          )      Colleen Ann Hyland,
            Defendant-Appellant.                          )      Judge, presiding.
                                                          )


            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justices Lavin and Mason concurred in the judgment and opinion.

                                                  OPINION

¶1          After a bench trial, Marcus Simpson and his codefendant Andrew Dortch were convicted

     on four counts of home invasion (720 ILCS 5/12-11(a)(3) (West 2008)) with guns, while the

     residents were in the house. Simpson received a sentence of 30 years in prison. He appeals,

     arguing the trial court erred in denying his pretrial motion to quash his arrest and suppress

     evidence. Simpson also argues the State failed to lay the proper foundation for the testimony of

     its shoeprint expert witness and failed to prove defendant guilty beyond a reasonable doubt.
     1-13-0303


¶2          We affirm. The trial court did not err in finding that the police acted reasonably under

     Terry v. Ohio, 392 U.S. 1 (1968), in stopping defendants' vehicle, which matched the description

     provided by the victims and was in the vicinity of the crime, and that the police properly

     conducted a limited protective search of defendants' clothing under People v. Johnson, 387 Ill.

     App. 3d 780 (2009), because the perpetrators were believed to be armed. Further, the trial court

     properly admitted testimony from the shoeprint expert, and her testimony along with the State's

     other evidence was sufficient to prove Simpson guilty beyond a reasonable doubt.

¶3                                           BACKGROUND

¶4          At 3:15 a.m. on May 15, 2009, Nicholas Voutiritsas arrived from work to find two armed

     men in his Palos Hills home. The men wore dark clothes and black masks. After one of the men

     scuffled with Voutiritsas and the other man tried to restrain Voutiritsas's son, both men ran out of

     the house, got into a car, and drove away. Voutiritsas called 911 and described for the dispatcher

     the men's clothes, their car, and the direction they were driving. Palos Hills police officer Steven

     Vaccaro was responding to the dispatch about the home invasion when he saw a car matching the

     description and followed it. After seeing that the car's headlights had been turned off, Officer

     Vaccaro activated his siren. The car then made a turn, without signaling, before the driver pulled

     into a residential driveway and turned off the car engine. When backup arrived, Officer Vaccaro

     approached the car and apprehended Dortch, who was in the driver's seat, and Simpson, who was

     in the passenger seat. While patting down both men, Officer Vaccaro found a partial roll of duct

     tape in Dortch's pocket. Officer Vaccaro looked into the car and saw a black mask on the front

     passenger side floor. A later search uncovered two pairs of black gloves, a black mask, a black

     knit hat, one roll of duct tape, and two semiautomatic weapons in a gym bag in the back. Both




                                                     -2-
     1-13-0303


     men were arrested and charged with four counts of home invasion (720 ILCS 5/12-11(a)(3)

     (West 2008)).

¶5          Before trial, Simpson and Dortch moved to quash their arrests and suppress evidence,

     alleging insufficient probable cause for the stop, and thus, that any evidence found after their

     arrests should be suppressed. At a hearing on the motion, Officer Vaccaro testified that on May

     15, 2009, he received a dispatch at about 3:20 a.m. that a home invasion was in progress. On his

     way to the address, a second dispatch informed him that the suspects had fled the scene. The

     dispatcher said the suspects were two black males, wearing black clothing and black masks,

     armed with guns, and driving a late-model black car heading southbound on Roberts Road.

     Officer Vaccaro saw a car matching that description and driving in that direction on Roberts

     Road but could not see who was in the car. Officer Vaccaro said there were no other cars on the

     road and that he did not see the car commit any traffic violations.

¶6          Officer Vaccaro followed as the car made a left-hand turn onto 111th Street. After about

     75 feet, the car's lights went off, and Officer Vaccaro activated his siren to attempt to stop the

     car. Officer Vaccaro said that the car traveled about 100 yards with its lights off and then,

     without signaling, made a right-hand turn onto Westwood Drive, pulled into the first residential

     driveway, and turned off the engine. Officer Vaccaro waited for backup and when Officer Brad

     Fletcher arrived, both officers approached the car with their guns drawn. Officer Vaccaro saw

     two black men in the front seat wearing black clothes. Simpson and Dortch were placed in

     handcuffs. Officer Vaccaro performed a pat down on both men and found half a roll of duct tape

     in Dortch's pocket but did not find any weapons. Officer Vaccaro placed Simpson and Dortch in

     different squad cars. Officer Vaccaro did not search but looked inside the men’s car and saw a

     black mask on the passenger side floorboard. Officer Vaccaro testified that after he found the



                                                     -3-
     1-13-0303


     duct tape and black mask, Simpson and Dortch were placed under arrest for investigation into

     home burglary. The car was towed to a secure lot, and after obtaining a signed release from its

     owner, police searched the car and recovered evidence in the trunk that they intended to use a

     trial.

¶7            The trial court denied the motion to quash the arrests and suppress evidence. Relying on

     Terry v. Ohio, 392 U.S. 1 (1968) and People v. Johnson, 387 Ill. App. 3d 780 (2009), the court

     found that Officer Vaccaro acted properly because "an officer may make a proper, investigatory

     stop and may conduct a limited protective search of the individual's outer clothing for weapons if

     the officer reasonably believes the individual is armed and presently dangerous to the officer or

     others." The court concluded that Officer Vaccaro, who knew a home invasion had been reported

     in the vicinity, made a proper Terry stop of a car matching the suspects’ car and properly

     conducted a pat down search for his own safety because he knew the suspects were armed. The

     duct tape Officer Vaccaro found in Dortch's pocket and the mask on the passenger side floor

     indicated that Simpson and Dortch may have been involved in a crime and led to a proper arrest.

¶8            The case proceeded to a joint, two-day bench trial on October 4 and 18, 2012. Nicholas

     Voutiritsas testified that on May 15, 2009, he arrived home from work at about 3:15 a.m., parked

     in the driveway, and went to the front door. As he entered, a man came up behind him, told him

     to be quiet, pushed him inside, and hit him in the back of the head with a gun. Once inside,

     Voutiritsas turned around and saw a man dressed in black, holding a gun, and wearing a mask

     and black gloves. He also saw a second man walking through the entryway into the kitchen.

     Voutiritsas fought with the man holding the gun. He pulled up his mask halfway to his nose and

     punched him in the face three or four times. Voutiritsas saw that the man was black.




                                                    -4-
       1-13-0303


¶9            Voutiritsas’s 21-year-old son, James, was upstairs in his bedroom watching television

       when he heard a commotion downstairs. He opened his bedroom door, went into the hallway,

       and saw a masked man dressed in black coming up the stairs. Seeing that the man was holding a

       gun, James put his hands up, and the man told him to turn around and pushed him back into his

       room, pointing the gun at his back. He made James lie facedown on the floor and pointed the gun

       at the back of his head. James heard what sounded like duct tape and thought the man was trying

       to tape his hands behind his back, because he felt something sticky on his wrists. The man then

       tore off the tape and left the bedroom. James ran to his sister’s bedroom. She was on the phone

       with the police and James got on the phone and told the police what was happening.

¶ 10          Voutiritsas’s wife testified she was sleeping when she heard her husband screaming her

       name. She ran into the hallway and saw a black man coming up the stairs and go into her son's

       bedroom. She said the man was wearing all black, but she could not see if he had anything on his

       face and could not remember if he had a gun. She ran back to her bedroom and called 911.

¶ 11          Voutiritsas testified that after he fought with the first man, both men ran out the front

       door and through the backyard. Voutiritsas chased them for a while but it was dark and he could

       not see anything so he he ran back to the front of the house. Voutiritsas called 911 and told the

       dispatcher what happened and that he had just seen a small, dark-colored car driving on Olympia

       East, one block over. He told the dispatcher the car turned right onto 107th Street, headed east

       and then made a right turn, south onto Roberts Road.

¶ 12          Officer Vaccaro's trial testimony mirrored his testimony at the suppression hearing.

       Officer Brad Fletcher, who acted as backup at the scene, testified that he processed Simpson and

       Dortch at the police station and took Simpson's shoes and Dortch's boots, which were inventoried

       as evidence.



                                                      -5-
       1-13-0303


¶ 13          Sergeant Heather Poerio, a crime scene investigator with the Illinois State Police, testified

       that she arrived at the home at 5:45 a.m. She took photographs inside and outside the residence.

       She was unable to find any latent fingerprints but recovered three footwear impressions from the

       entryway and one from a checkbook. Poerio used fingerprint powder to collect the impression

       from the checkbook and gel lifts to collect the impressions on the floor. She also obtained DNA

       swabs from Voutiritsas’s hands and Dortch's face. Later that morning, Poerio searched the car

       Simpson and Dortch were driving and found a black and gold Adidas bag, which contained two

       pairs of black gloves, a black knit hat, two loaded guns, one black mask, and a roll of duct tape.

       The bag was in the trunk was accessible from the backseat.

¶ 14          Nicole Fundell, a forensic scientist with the Illinois State Police, testified as an expert in

       firearm and toolmark identification, and footwear and tire track impressions. Fundell examined

       the firearms recovered from the bag and determined they were in working condition. She also

       received six gel lift impressions Poerio made at the crime scene. Fundell testified she prepared

       test impressions with Simpson's shoe and Dortch's boot. She compared the gel prints from the

       scene with the test impressions and found that Simpson's left shoe matched one of the gel lifts

       and Dortch's right boot matched another gel lift from the scene. On cross-examination, Fundell

       testified she found four comparison points between the gel print and the impression of Simpson's

       shoe, and stated that in footwear analysis there is no standard number of comparison points.

¶ 15          The parties stipulated that Mandy Sanchez, a Cook County State's Attorney investigator,

       took buccal swabs from Simpson and Dortch and that David Turgen, a forensic scientist with the

       Illinois State Police, received buccal swabs from Voutiritas's left hand and from Simpson and

       Dortch. Turgen conducted DNA analysis on the swab from Voutiritas's hand and found a mixture




                                                       -6-
       1-13-0303


       of DNA from two people, one of which, in Turgen's expert opinion, matched the DNA profile of

       codefendant Dortch.

¶ 16          After the State rested, Simpson and Dortch moved for directed findings, which the trial

       court denied.

¶ 17          Neither Simpson nor Dortch testified. Mark Sanders, a private investigator, testified on

       codefendant Dortch's behalf. Sanders said he conducted a test of the 2009 Honda Accord Dortch

       was driving the night he was arrested and observed that the car's running lights, which are below

       the headlights, could not be turned off while the car was running. Simpson entered into evidence

       a copy of the 911 tapes from the night he was arrested.

¶ 18          After closing arguments, the trial court found Simpson and Dortch guilty of four counts

       of home invasion. The trial judge noted the items found in the car, including duct tape, a mask,

       gloves, and a fully loaded gun and stated, "It is not a coincidence that these items were recovered

       from that car within minutes after this home invasion took place, minutes away from the crime

       scene." The court found that, "The evidence is overwhelming, not only supported by

       circumstantial evidence, but the physical and scientific evidence that was left behind by the

       defendant." Simpson filed a motion for a new trial, which the trial court denied. After a hearing,

       the court sentenced Simpson to 30 years in prison on count I and merged the remaining counts.

       Simpson filed a motion for reconsideration of his sentence, which also was denied.

¶ 19                                             ANALYSIS

¶ 20                           Motion to Quash Arrest and Suppress Evidence

¶ 21          Simpson first contends the trial court erred in denying his motion to quash his arrest and

       suppress evidence. Specifically, Simpson asserts the State failed to establish reasonable

       suspicion to justify a Terry stop and there was no probable cause for arrest. The State maintains



                                                       -7-
       1-13-0303


       the trial court properly denied the motion because the totality of the circumstances created

       reasonable suspicion to pull the defendants' car over for an investigative stop and then to arrest

       them for home invasion after finding the duct tape in Dortch's pocket and seeing the black mask

       on the car’s floor.

¶ 22           An appeal from a trial court's ruling on a motion to suppress presents mixed questions of

       fact and law. People v. McDonough, 239 Ill. 2d 260, 265-66 (2010). We accord great deference

       to the trial court's factual and credibility determinations and will disturb them only if they are

       against the manifest weight of the evidence. Id. at 266; People v. Luedemann, 222 Ill. 2d 530,

       542 (2006). But we review de novo the trial court's ultimate determinations with respect to

       probable cause or reasonable suspicion, as well as the trial court's application of the facts to the

       law to determine whether suppression is warranted under the facts presented. McDonough, 239
Ill. 2d at 266; People v. Johnson, 408 Ill. App. 3d 107, 111 (2010). “[I]n reviewing the trial

       court's ruling on a motion to suppress, we may consider the entire record, including trial

       testimony.” People v. Robinson, 391 Ill. App. 3d 822, 830 (2009).

¶ 23           A police officer may stop an individual for temporary questioning if the officer

       reasonably infers from the circumstances that the individual is involved in criminal activity.

       Terry, 392 U.S. at 30; 725 ILCS 5/107-14 (West 2008). To justify a temporary detention, the

       officer must point to specific, articulable facts which, when considered with natural inferences,

       make the intrusion reasonable. People v. Ledesma, 206 Ill. 2d 571, 583 (2003), overruled on

       other grounds by People v. Pitman, 211 Ill. 2d 502, 513 (2004). In determining the

       reasonableness of a Terry stop, we look to the totality of the circumstances. People v. Baskins-

       Spears, 337 Ill. App. 3d 490, 499 (2003). It is well established that the facts forming the basis of

       reasonable suspicion need not rise to the level of probable cause and do not require an officer to



                                                       -8-
       1-13-0303


       actually observe the commission of a crime. People v. Estrada, 394 Ill. App. 3d 611, 616 (2009).

       But the necessary quantum of suspicion must exist before the stop or detention. Id. at 619. “[T]he

       determination of reasonable suspicion must be based on commonsense judgments and inferences

       about human behavior.” Illinois v. Wardlow, 528 U.S. 119, 125 (2000). When an officer

       justifiably believes that the individual whose suspicious behavior he or she is investigating at

       close range is armed and dangerous, the officer also may conduct a pat down search for a

       weapon. Terry, 392 U.S. at 24; People v. Sorenson, 196 Ill. 2d 425, 432 (2001).

¶ 24           Simpson contends there were no "specific and articulable facts" to justify a Terry stop.

       He asserts Officer Vaccaro had no specific description of the home invasion perpetrators, no

       information on the make or model of the getaway car or the number of people in the car, and no

       personal knowledge that a crime occurred. He argues that the only facts Officer Vaccaro had

       were that a dark, late-model car was driving on a street in the vicinity of where a crime may have

       occurred. He suggests Officer Vaccaro was acting on nothing more than a hunch, which is not

       justification for a Terry stop.

¶ 25           We disagree. Reasonable suspicion can be derived, in part, when police observe

       individuals similar to those believed fleeing from a recent crime scene when the observed

       individuals are located in the general area where the fleeing suspects would be expected to be,

       given the time of the crime and the distance from the crime scene. People v. Rivera, 272 Ill. App.
3d 502, 506 (1995). Officer Vaccaro saw a late-model black car heading southbound on Roberts

       Road immediately after receiving a dispatch that suspects from a home invasion were fleeing in a

       late-model black vehicle southbound on Roberts Road. The crime occurred in the early morning

       hours and Officer Vaccaro said there were no other vehicles on the road. This created the

       reasonable suspicion for a brief Terry stop. Suspicion was further heightened by the headlights



                                                      -9-
       1-13-0303


       having been turned off, the driver making a right-hand turn without signaling, and the driver

       pulling into a driveway before shutting off the engine.

¶ 26          Simpson contends that Sanders, the private investigator who testified that he tested the

       car and determined that the running lights could not be turned off while the car was running

       proves there was no traffic violation justifying the stop. Sanders actually testified that the car's

       running lights, which are below the headlights, cannot be turned off while the car is running.

       This does not contradict Officer Vaccaro's testimony that the headlights were turned off. Further,

       Officer Vaccaro testified the driver made a right-hand turn without signaling, which constitutes a

       separate traffic violation. A stop based on an officer's observation of a traffic violation is valid at

       its inception. People v. Moss, 217 Ill. 2d 511, 527 (2005). Thus, Officer Vaccaro's decision was

       permissible absent the other indicia indicating the occupants may have been involved in the

       home invasion.

¶ 27          We also reject Simpson's contention that the trial court's erred in relying on People v.

       Johnson, 387 Ill. App. 3d 780 (2009), in upholding Officer Vaccaro's stop and search. The facts

       in Johnson are similar to the facts here. A police officer responding to a call of a shooting at 3:30

       a.m. saw two men get into a car in a parking lot near the scene of the shooting. The officer

       followed. There were no traffic violations committed or attempts to flee. Id. at 782. After a

       couple of blocks the car pulled into the parking lot of a public housing project and parked. When

       the occupants got out, the officer conducted a protective pat down search and found nothing. The

       officer also searched the car and, after finding a gun, arrested both men. Id. at 782-83. The trial

       court denied defendant's motion to quash his arrest and suppress evidence, and the appellate

       court affirmed, finding that the officer, responding to a crime in progress, conducted a proper




                                                        -10-
       1-13-0303


       investigative stop. Id. at 789-90. The court also found the officer conducted a permissible

       protective pat down because it was reasonable to believe the men were armed and dangerous. Id.

¶ 28          Also, Johnson involved a shooting, which is an inherently dangerous crime, and a home

       invasion involving two armed perpetrators is an inherently dangerous crime justifying Officer

       Vaccaro’s pat down. Thus, the totality of the circumstances made it reasonable for Vaccaro to

       infer that the occupants were involved in criminal activity and to stop the vehicle, including the

       time the crime occurred, the proximity of the car to the crime scene, the description of the car,

       the fact that defendant's car was heading in the same direction on Roberts Road as the suspects’

       car, and the actions by the driver. Further, because the perpetrators of the home invasion were

       armed, it was also reasonable to conduct a protective pat down search.

¶ 29          Alternatively, Simpson contends that even if a Terry stop was permissible, there was not

       probable cause to escalate that stop to an arrest. Simpson asserts that he was under arrest when

       he was handcuffed and because the duct tape and mask were not discovered until later, they

       cannot be used to find probable cause to arrest. The State contends the arrest did not occur until

       after the police found the duct tape and the black mask in the front passenger seat.

¶ 30          Although the use of handcuffs to restrain the person being detained is generally an

       indication that the detention is an arrest rather than a Terry stop, a detainee may be handcuffed

       during the duration of an investigatory Terry stop where necessary for officer or public safety.

       People v. Arnold, 394 Ill. App. 3d 63, 70-71 (2009). See also People v. Colyar, 2013 IL 111835,

       ¶ 46 (“handcuffing does not automatically transform a Terry stop into an illegal arrest"). “It

       would be paradoxical to give police the authority to detain pursuant to an investigatory stop yet

       deny them the use of force that may be necessary to effectuate the detention.” People v. Starks,

       190 Ill. App. 3d 503, 509 (1989). Therefore, “the difference between an investigatory stop and an



                                                      -11-
       1-13-0303


       arrest does not necessarily lie in the initial restraint of movement. Rather, it lies in the length of

       time the suspect is detained and the nature and scope of the investigation which follows the

       initial stop. If the officer's suspicions are not allayed within a reasonable time, the suspect must

       be allowed to leave or an arrest must be made.” People v. Walters, 256 Ill. App. 3d 231, 237

       (1994).

¶ 31             Officer Vaccaro knew that the suspects fleeing the scene of the home invasion were

       armed with guns. After making a stop, suspecting the occupants might be involved in that crime

       and seeing that the men inside matched the description of the perpetrators, he handcuffed both

       men and quickly did a pat down search. Under the circumstances, handcuffing alone did not

       constitute an arrest, as it was permissible for Officer Vaccaro to ensure his own safety and the

       safety of Officer Fletcher. After conducting the search and finding the black mask on the

       passenger side floor, Officer Vaccaro had probable cause to arrest. Probable cause exists where

       the facts and circumstances known to the arresting officer at the time of the arrest would lead a

       reasonable person to believe that a crime had occurred and the suspect had committed it. People

       v. Grant, 2013 IL 112734, ¶ 11. The duct tape, the black mask and the similarities between the

       defendants and the victims' descriptions of the perpetrators, their clothing, and their car gave

       Officer Vaccaro a reasonable belief that Simpson and Dortch were involved in the home

       invasion, and thus, probable cause to arrest them. Therefore, we find the trial court did not err in

       denying Simpson's motion to suppress evidence and quash his arrest.

¶ 32                                          Shoeprint Evidence

¶ 33             Simpson next contends the State failed to establish a proper foundation for Nicole

       Fundell's testimony regarding shoeprint evidence, and thus, the trial court erred in admitting it.

       Simpson acknowledges he did not raise this issue below, but he maintains that it should be



                                                       -12-
       1-13-0303


       reviewed as plain error because the evidence at trial was closely balanced and the improper

       admission of the expert's testimony denied him a fair trial.

¶ 34          To preserve an issue for review, defendant must object at trial and raise the matter in a

       written posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). “This rule is particularly

       appropriate when a defendant argues that the State failed to lay the proper technical foundation

       for the admission of evidence, and a defendant's lack of a timely and specific objection deprives

       the State of the opportunity to correct any deficiency in the foundational proof at the trial level.”

       People v. Woods, 214 Ill. 2d 455, 470 (2005). Simpson did neither. Thus, he forfeited the issue

       for review. Enoch, 122 Ill. 2d at 186. Under the narrow and limited plain error exception to the

       general forfeiture rule, a reviewing court may consider forfeited errors where the evidence was

       closely balanced or where the error was so egregious that defendant was deprived of a substantial

       right and thus a fair trial. People v. Herron, 215 Ill. 2d 167, 178-79 (2005). To obtain relief,

       defendant must first show that there was a clear or obvious error. People v. Hillier, 237 Ill. 2d
539, 545 (2010). The burden of persuasion remains with defendant, and the first step in plain

       error review is to determine whether any error occurred. People v. Lewis, 234 Ill. 2d 32, 43

       (2009). We find none here to excuse Simpson's forfeiture of this issue.

¶ 35          For expert testimony to be admissible, the proponent must lay an adequate foundation

       establishing that the information on which the expert based his or her opinion is reliable. People

       v. Safford, 392 Ill. App. 3d 212, 221 (2009). Whether the foundational requirements have been

       met is a question of law that we review de novo. Id.

¶ 36          Simpson contends the State failed to lay an adequate foundation for Fundell's testimony

       because “[her] opinion on direct lacked details such as how she specifically determined there was

       a match with Simpson's shoes and how many points of comparison matched." Simpson



                                                       -13-
       1-13-0303


       acknowledges that on cross-examination Fundell stated that her opinion was based on four

       comparison points, but Simpson asserts this is not a proper foundation because it was not

       disclosed on direct examination. He further contends four comparison points is not an adequate

       foundation for an expert opinion.

¶ 37          The number of points of comparison is part of the facts underlying the expert opinion

       and, under Rule 705 of the Illinois Rules of Evidence (Ill. R. Evid. 705 (eff. Jan. 1, 2011)), the

       burden was on the defense to elicit those facts. Rule 705 permits an expert to give an opinion

       without divulging the basis for it and shifts the burden to the opposing party to elicit and to

       explore the underlying facts or data on cross-examination. Ill. R. Evid. 705 (eff. Jan. 1, 2011).

       Rule 705, which was adopted in the year before Simpson's trial, codified preexisting case law

       placing the burden on the adverse party during cross-examination to elicit facts underlying expert

       opinion. Ill. R. Evid., Committee Commentary (eff. Jan. 1, 2011) (the newly enacted Illinois

       Rules of Evidence merely codified existing case law whenever the Illinois Supreme Court “had

       clearly spoken”); People v. Williams, 238 Ill. 2d 125, 137 (2010) (observing that in Wilson v.

       Clark, 84 Ill. 2d 186 (1981), the Illinois Supreme Court had adopted the identical Rule 705 of the

       Federal Rules of Evidence).

¶ 38          The trial court did not err in admitting Fundell's expert testimony. Simpson conceded

       Fundell was an expert properly qualified to testify about footprint identification. His attorney

       performed a vigorous cross-examination of Fundell regarding the process of footwear

       identification, the steps she took in this case in making an identification, the number of points of

       comparison she found, and the absence of a standard number of comparison points in the field of

       footwear identification. Any issues regarding the details Fundell provided to support her opinion

       that Simpson's shoeprint matched the shoeprint found at the crime scene went to weight, not


                                                      -14-
       1-13-0303


       admissibility. In the absence of an error by the trial court in admitting the Fundell testimony,

       there can be no plain error, and thus Simpson has forfeited the issue.


¶ 39                                  Guilt Beyond a Reasonable Doubt

¶ 40          Lastly, Simpson contends the State failed to prove him guilty beyond a reasonable doubt,

       because its case relied solely on unreliable and inconsistent eyewitness testimony and speculative

       shoeprint evidence. Further, he contends the State failed to prove an essential element of the

       crime of home invasion—that he was not a police officer in the line of duty.

¶ 41          “The due process clause of the fourteenth amendment to the United States Constitution

       requires that a person may not be convicted in state court ‘except upon proof beyond a

       reasonable doubt of every fact necessary to constitute the crime with which he is charged.’ "

       People v. Cunningham, 212 Ill. 2d 274, 278 (2004) (quoting In re Winship, 397 U.S. 358, 364

       (1970)). “ '[T]he critical inquiry on review of the sufficiency of the evidence to support a

       criminal conviction [is] *** whether the record evidence could reasonably support a finding of

       guilt beyond a reasonable doubt.' ” People v. Wheeler, 226 Ill. 2d 92, 114 (2007) (quoting

       Jackson v. Virginia, 443 U.S. 307, 318 (1979)). In making that determination, we are bound to

       consider the evidence in the light most favorable to the State. Id. A court entertaining a

       sufficiency of the evidence challenge “will not retry a defendant.” Id. Instead, the factual

       determinations and credibility assessments made by the fact finder—here, the trial court—are

       entitled to “great weight” because the fact finder, and not the reviewing court, had the

       opportunity to hear the witnesses and observe their demeanor in court. Id. at 114-15. “Testimony

       may be found insufficient *** only where the record evidence compels the conclusion that no

       reasonable person could accept it beyond a reasonable doubt.” Cunningham, 212 Ill. 2d at 280.

       Accordingly, a reviewing court may reverse a conviction on the grounds that the evidence was

                                                      -15-
       1-13-0303


       insufficient to prove the defendant guilty beyond a reasonable doubt only when “the evidence is

       so unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of defendant's

       guilt.” Wheeler, 226 Ill. 2d at 115.

¶ 42          Simpson was found guilty on four counts of home invasion. The elements of home

       invasion are set forth in section 12-11(a)(3) of the Criminal Code of 1961 (720 ILCS 5/12-

       11(a)(3) (West 2008)).

¶ 43          The evidence showed that on May 15, 2009, two men, later identified as Simpson and his

       codefendant, entered Nick Voutiritsas's home at about 3:15 a.m., while his wife and daughter

       were sleeping and his son, James, was in his bedroom watching television. Voutiritsas arrived

       home from work and found the two perpetrators, both wearing dark clothes and masks, in the

       entryway to his house. Voutiritsas said one of the perpetrators pushed him from behind and hit

       him in the back of the head with a gun. The other perpetrator, also armed with a gun, went

       upstairs and forced James to lie facedown on the floor and pointed a gun at his head. He

       attempted to put duct tape on James's hands before abruptly leaving. Simpson was identified as

       one of the intruders shortly after fleeing the scene when the car he and the codefendant were

       driving was stopped by Officer Vaccaro. Both men were wearing dark clothing, the codefendant

       had half a roll of duct tape in his pocket and Officer Vaccaro found a black face mask in the front

       passenger seat. When the police later obtained a warrant and searched the car, they found a gym

       bag with black gloves, a black hat, duct tape, a black mask, and two guns. Both Simpson's shoe

       and his codefendant's boot fit footwear impressions recovered from the scene and the

       codefendant’s DNA was recovered from Voutiritsas's hand. This evidence, when viewed in a

       light most favorable to the State, established beyond a reasonable doubt that Simpson, without

       authority, knowingly entered the Voutiritsas home at 3:15 a.m., a time when it is likely that the



                                                      -16-
       1-13-0303


       occupants of a residence would be at home, and while armed with a firearm, used force or

       threatened to use imminent force on both Nick and James Voutiritsas.

¶ 44          Simpson contends Nick Voutiritsas's eyewitness testimony was unreliable because he

       was under stress and inconsistent because he testified that Simpson was the second man, who

       supposedly went upstairs and tried to duct tape James's hands, but Dortch was found with duct

       tape in his pocket, and because James testified that the man had a gun, while Voutiritsas testified

       he did not see that man with a gun. As noted, the credibility of witnesses, the weight to be given

       their testimony, and the resolution of any conflicts in the evidence are within the province of the

       trier of fact, and a reviewing court will not substitute its judgment for that of the trier of fact on

       these matters. People v. Brooks, 187 Ill. 2d 91, 132 (1999). Nothing in Voutiritsas’ testimony at

       trial is “so unsatisfactory, improbable or implausible” that it raises a reasonable doubt as to the

       defendant's guilt. People v. Slim, 127 Ill. 2d 302, 307 (1989).

¶ 45          As to the shoeprint evidence, Simpson contends that Fundell testified that she found four

       comparison points, which is not sufficient to convict. As noted above, no Illinois case has

       specifically stated a requisite number of similarities for shoeprint evidence to be sufficient. The

       number of comparison points "goes to the weight of the evidence, and, thus, whether there is a

       sufficient number to make a positive identification is a question for the [trier of fact]." People v.

       Campbell, 146 Ill. 2d 363, 384-85 (1992). Fundell testified about the process she used to

       compare the footprints obtained from the crime scene to the impression she made using one of

       Simpson's shoes. She noted that she placed the transparent overlay on top of the impression and

       that all of the nicks, cuts, and damage lined up exactly with the impression. She also stated that

       the size and shape of the impression and Simpson's shoe were the same. Fundell said that her

       notes indicate she marked four marks of identification but stated those were not the only



                                                       -17-
       1-13-0303


       comparison points she found, but only the most predominant. The issue of the weight and

       sufficiency of the shoeprint evidence was properly determined by the trial court.

¶ 46           Lastly, we reject Simpson's contention that the State failed to present sufficient evidence

       to establish a necessary element of the offense of home invasion—that he was not a police

       officer acting in the line of duty.

¶ 47           First, one witness, Sergeant Poerio was asked on direct examination whether she learned

       during the course of her investigation that Simpson and Dortch were not police officers in the

       line of duty, and she responded, "I had no information that these gentlemen were law

       enforcement at all." More significantly, however, even if there were no direct evidence, the State

       may establish that an accused is not a police officer though circumstantial evidence, by

       presenting sufficient evidence that his or her conduct was contrary to how a police officer might

       act. People v. Davis, 106 Ill. App. 3d 260, 266 (1982) (although no direct evidence adduced at

       trial as to defendant's status of a peace officer, “sufficient circumstantial evidence contained in

       the record to establish beyond a reasonable doubt that he was not 'acting in the line of duty' ").

¶ 48           Simpson and Dortch entered the Voutiritsas's home at 3:15 a.m., wearing dark clothes

       and black face masks. One of the them pushed Voutiritsas into the home and hit him on the back

       of the head with a gun, and one of the them forced James to lie facedown on the floor, pointed a

       gun at his head, and tried to put duct tape on James's hand, before abruptly fleeing from the

       house. This circumstantial evidence established beyond a reasonable doubt that Simpson and

       Dortch were not police officers acting in the line of duty.

¶ 49           Affirmed.




                                                       -18-